The Swiss Helvetia Fund, Inc. Presentation Materials January 2011 1 Swiss Helvetia Fund Inc. 2 •Country closed-end fund listed on NYSE (SWZ) •Asset size USD 467 million •Investments primarily in Swiss equity and equity linked securities for long term capital appreciation •The Fund can invest up to 10% of net asset value in illiquid investments including privately held companies •The Fund can buy calls and put options on Swiss indexes and Swiss equities, and sell covered call options on Swiss equities •Portfolio managers: Ruedi Millisits (New York office), Philippe Comby, CFA, FRM (New York Office), Eric Menotti, PhD (Geneva Office) and Alban Gay (Geneva Office). Each portfolio manager has more than 15 years of cumulative knowledge of Swiss companies Description Investment Philosophy •Focus on under-valued growth companies with sustainable competitive advantages •Attention to intangible: management vision and execution, corporate culture, corporate governance, “brand” recognition •Fundamental analysis, focus on business model, size of the opportunity, deep understanding of products and services of companies, leveraging local presence in Switzerland for investments in mid and small sized companies •Using synergies between private equity due diligence process and public equity investment cases build-up Swiss Economy Review 3 Swiss economy: still on track •Swiss GDP growth expected to be above 2.5% in 2010 •… experiencing a strong recovery already pushing GDP growth back up to pre- crisis levels % change of real GDP over previous year 4 Economic growth in Switzerland Quarterly growth contributions •Expected Q4 2010 GDP growth slight setback quarter-on-quarter due to: üWeaker contribution from net exports üGrowth compensation from the construction sector and private consumption to compensate for the weak readings in Q2 2010 •Year-on-year growth rate estimated to be above its long-term trend 5 Strong consumer sentiment •Private consumption benefits from sustained sentiment indicators •Solid employment situation will sustain private consumption going forward % change of real private consumption and consumer sentiment Consumer sentiment 6 Leading economic indicator back to 2007 levels •Swiss industrial data and business confidence remain at high levels consistent with further economic growth •Robust PMI and KOF indicators highlight the resilience of most of the Swiss business sectors üWatch industry, chemical and machinery sectors being the strongest •Swiss Franc strength, no detrimental impact yet •The Swiss economy has a diversified export structure which is also benefiting from the emerging economies strength % change over previous year 7 Capital spending / impressive recovery •Steadily climbing capacity utilization rates •Recovery has gained momentum in the last couple of months % change over previous year 8 Portfolio Analysis 9 - Share price performance: +20.75%* - Discount evolution: 1.43% lower - Share buy-back: 6.5% of outstanding shares bought back for USD 24,400,000 in cash - Distribution: USD 14,881,535 or 4.16% yield on average share price -Private equity portfolio: making important progress, one company going public, and all except one holding signing significant partnership deals 10 2010 Highlights *Total return preliminary calculation, dividend reinvested at share price of last trading day of 2010 - source Citi Group, Fund’s administrator Swiss Market Structure: Industry Group Weighting (Swiss Performance Index) 12/31/2010 11 Swiss Industry Group Performance 12/31/09 - 12/31/10 SPI Index return: 2.90% 12 SWZ Sector Exposure (12/31/10) 13 SWZ Sector Exposure vs Swiss Performance Index (12/31/10) 14 15 SWZ Ten Largest Positions as of 12/31/10 SWZ stocks weighting distribution Bin Frequency 0.01% 0 0.02% 0 0.03% 0 0.10% 1 0.20% 1 0.30% 2 0.40% 3 0.50% 5 0.80% 5 1.00% 8 1.50% 13 2.00% 4 2.50% 5 3.00% 1 3.50% 2 4.00% 1 5.00% 0 10.00% 1 21.00% 2 Total stocks 54 16 Swiss Performance Index: stocks weighting distribution 17 Bin Frequency 0.00010% 0 0.01% 58 0.02% 30 0.03% 21 0.10% 49 0.20% 16 0.30% 12 0.40% 7 0.50% 5 0.80% 5 1.00% 5 1.50% 2 2.00% 3 2.50% 1 3.00% 2 3.50% 0 4.00% 1 5.00% 2 10.00% 1 21.00% 3 Total stocks SWZ Share Price Performance Drivers 12/31/09 - 12/31/10 Total return preliminary calculation, dividend reinvested at share price of last trading day of 2010 - source Citi Group,
